Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Response After Final, received 9/21/2020, had been entered and addressed in the Advisory Action mailed 9/29/2020.  
RCE, received 1/19/2021, has been entered.  
Claims 1, 3-5, 7, 9 and 10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US Pub. No. 2008/0014721 A1) in view of Wen et al. (US Patent No. 9,275,905 B2), hereafter referred to as Wen, and further in view of Peng et al. (US Pub. No. 2016/0365414 A1), hereafter referred to as Peng.

As to claim 1, Bauer discloses a semiconductor device (fig 2, device 100) comprising:

an epitaxial second buffer layer (layer 115; [0062]) arranged on the epitaxial first buffer layer (layer 110), the epitaxial second buffer layer (115) having a second melting point (melting point of SiGe), the second melting point greater than the first melting point (melting point of silicon is 1414C thus SiGe melting point is higher than Ge);
first and second active regions (first region 120 and second region including 130 and portion not shown but described in [0086]) arranged on the epitaxial second buffer layer (115), wherein the epitaxial second buffer layer is a relaxed form of SiGe ([0076]) and the first active region (120) comprises a tensile strained form of Si ([0030]) and the second active region comprises a compressive strained form of SiGe ([0086]), wherein the Ge content in the second active region ([0086] 80%Ge) is greater than the Ge content in the epitaxial second buffer layer ([0075] 50%Ge).
Bauer does not disclose forming fins and a gate stack arranged on the first and second active regions. 

Nonetheless, Wen discloses fins formed in an active region on a relaxed buffer layer including a portion of the relaxed buffer layer (fig 3A-3E, fin structures including fin portion of layers 303, 106b, 116b-1; on relaxed buffer layer 303; col. 7, line 63 to col. 10, line 27) and fins in a second active region (fig 3A-3E, fin structures including fin portion of layers 303, 108b, 116b-2; on relaxed buffer layer 303; col. 7, line 63 to col. 10, line 27); and 
a gate stack arranged on an active regions (fig 3E, gate stack 144, 146) and over the fins (fin structure of layers 303, 106b/108b, 116b-1/116b-2). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form fins from the active regions and buffer region and a gate stack on the strained semiconductor channel regions of Bauer as taught by Wen since Bauer teaches that transistors are to be formed in further processing steps and forming a gate stack is a well-known transistor processing step that allows for the formation of a transistor and forming fin structures on the active regions is known to 
Bauer in view of Wen do not explicitly disclose that the epitaxial first buffer layer is a solidified epitaxial first buffer layer.  However, it appears clear that the epitaxial first buffer layer of Bauer is not in a vapor or liquid state.  
Although, the Applicant’s disclosure appears to teach that the epitaxial layer has the same structure before and after the solidification process and since the structure is the same then the claim limitation is met because claim 1 is a product claim.  
Furthermore, Peng discloses that a buffer layer of Germanium can be formed by a liquid phase epitaxial process that includes using a liquid to create a solidified epitaxial layer (fig 2, buffer layer 22 and [0034]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the liquid phase epitaxial process as taught by Peng for forming the epitaxial buffer layer of Bauer 

As to claim 3, Bauer in view of Wen and Peng discloses the device of claim 1 (Paragraphs above).
Bauer further discloses wherein the first active region is epitaxial Si ([0077]) and the second active region is epitaxial SiGe ([0086]). 

As to claim 4, Bauer in view of Wen and Peng discloses the device of claim 1 (Paragraphs above),
Bauer further discloses wherein the second buffer layer has a thickness greater than a thickness of the first buffer layer (fig 2, layers 110 and 115; [0064]-[0065]). 

As to claim 7, Bauer in view of Wen and Peng discloses the device of claim 1 (Paragraphs above), 
Bauer further discloses wherein the first buffer layer has a first lattice constant (lattice constant of Ge layer) and the second buffer layer has a second lattice constant (lattice constant of SiGe), wherein the second 

As to claim 9, Bauer in view of Wen and Peng discloses the device of claim 1 (Paragraphs above),
Bauer further discloses wherein the substrate is silicon ([0030]), wherein the first buffer layer is germanium ([0068]) and the second buffer layer is SiGe ([0030] with an atomic concentration of 0%-100% germanium.  
Bauer does not explicitly disclose that the Ge concentration is 20%. 
Nonetheless, a prima facie case of obviousness exists where the claimed ranges or amounts overlap or do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

As to claim 10, Bauer in view of Wen and Peng discloses the device of claim 9 (Paragraphs above),
Bauer further discloses wherein the second active region comprises crystalline SiGe having a germanium concentration of 50% ([0086]), however Bauer does not disclose wherein the concentration is 40% as .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Wen and Peng and further in view of Tezuka (US Patent No. 6,407,406 B1).

As to claim 5, Bauer in view of Wen and Peng discloses the device of claim 1 (Paragraphs above),
Bauer further discloses wherein the first buffer layer is at a thickness within a range of 2 to 10 nanometers ([0065]). 
Bauer in view of Wen and Peng do not explicitly disclose wherein the second buffer layer is at a thickness within a range of 10 to 50 nm. 
Nonetheless, Tezuka discloses wherein a second buffer layer is at a thickness with a range of 10 to 50 nm (col. 4, lines 34-45).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the second buffer layer of .  

Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive.

Applicant argued that that the solidified epitaxial first buffer layer is a positively recited limitation in the claims rather than a product-by-process limitation.  And, Peng does not teach or remotely suggest a method of melting the buffer layer 22 to produce a solidified buffer layer 22.  
Examiner disagrees because the Applicant appears to be arguing that the claim limitation “solidified epitaxial first buffer layer” describes the only the structure of the buffer layer as an epitaxial layer that is a solid and 

Applicant argued the Peng’s buffer layer 22 is intended to induce stress on any of the layers formed on its upper surface, for example, the buffer layer 22 induces stress in the superlattice 24.  Consequently, employing Peng’s LPE buffer layer 22 into Bauer would not achieve Applicant’s semiconductor device wherein the epitaxial second buffer layer is a relaxed form of SiGe. 
Examiner disagrees with this argument because it is unclear why the Applicant believes that the superlattice layer 24, or even the buffer layer 22, of Peng would be included in the semiconductor device of Bauer since Bauer already teaches a buffer layer 110 and upper semiconductor layers 120 on top of the buffer layer.  The Office Action has not suggested inserting layers 22 or 24 of Peng into the device of Bauer.  Furthermore, the Applicant’s argument that “any” layer formed on the buffer layer 22 of Peng would result in stress is incorrect since Peng teaches that it is the lattice difference between the material layers that cause the stress.  As such, not all layers formed on the buffer layer would cause stress in the layer, for example, if the lattice constant of the material matches that of the buffer layer.  Furthermore, the Office Action set forth the obviousness of using a liquid phase epitaxy process to form the buffer layer of Bauer as Peng teaches a liquid phase epitaxy process to also form a buffer layer.  Additionally, it is clear that the epitaxy process itself does not cause the stress in the semiconductor layer but instead the characteristics of the material layers, such as the difference in lattice constant, cause the stress.  Furthermore, it appears that the Applicant is suggesting a piecemeal consideration of the references individually instead of the teachings 

Applicant argued that the Peng’s epitaxy process causes a stress on the underlying layers of Peng and therefore would also cause stress on the underlying layers of Bauer.  Applicant further argued that the insertion of the buffer layer 22 and superlattice 24 of Peng into that of Bauer would not be able to meet the limitation of the relaxed form of SiGe.  
This is not persuasive because Peng’s epitaxy process causes the stress on the underlying layers of Peng because of different in lattice constant of the underlying material layers.  The combination of references set forth in the Office Action would not substitute the underlying material layers of Peng into the semiconductor device of Bauer.  Instead, the combination of references set forth by the Examiner indicate the obviousness of forming the epitaxial layer of Bauer using a liquid phase epitaxial process taught by Peng. 

Pertinent Art
Chen et al. (US Pub. No. 2006/0097316A1) teaches forming fin structures using two different channel material layers in a first and second 
Cheng et al. (US Pub. No. 2014/0339643 A1) teaches a structure at figure 4 that is similar to where Bauer leaves off then processes these layers to form fins in the first and second active regions comprising Silicon and SiGe (fig 13).  
Wakabayashi (US Pub. No. 2015/0170918 A1) and Weiner (US Patent No. 5,114,876) discuss the solidified semiconductor layer formed by epitaxial processes.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/29/2021